Exhibit 99.1 NEWS RELEASE ICF International Reports Third Quarter 2014 Results ■ Total Revenues Increased 8.5 Percent to $265 Million ■ Commercial Revenue Growth Was 14 Percent Led by Digital Services and Energy Business Areas ■ Adjusted EPS Was $0.62, Exclusive of M&A Expenses and Special Charges; Diluted EPS Was $0.59 ■ Record Contract Awards Were $618 Million; Book-to-Bill Ratio Was 2.3 Acquisition of Digital Services Provider Olson Closed November 5, 2014 FOR IMMEDIATE RELEASE: InvestorDouglas Beck, ICF International, douglas.beck@icfi.com , +1.703.934.3820 contacts:Lynn Morgen, MBS Value Partners, lynn.morgen@mbsvalue.com , + FAIRFAX, Va. (November 6, 2014) - - ICF International, Inc. (NASDAQ:ICFI), a leading provider of consulting services and technology solutions to government and commercial clients, reported results for the third quarter ended September 30, 2014. Third Quarter 2014 Results For the third quarter, revenue was $264.8 million, an 8.5 percent increase over the $244.1 million reported in the 2013 third quarter. Adjusted EBITDA was $25.1 million, or 9.5 percent of revenues, for the 2014 third quarter. Net income, exclusive of acquisition costs and special charges, was $12.3 million, or $0.62 per diluted share, for the third quarter, representing increases of 9.5 percent and 10.7 percent, respectively, over the comparable period last year. Reported EBITDA, net income and diluted earnings per share for the third quarter were $24.0 million, $11.6 million and $0.59, respectively. “ICF’s increasingly diversified client base and our recognized expertise in key end markets continued to benefit our results,” noted ICF International Chairman and Chief Executive Officer Sudhakar Kesavan. “Double-digit revenue increases from our commercial, international government 1 and state and local government clients drove solid growth in this year’s third quarter, more than offsetting the slowdown in federal government spending. 1 In the third quarter of 2014 , the nomenclature for the category of “ Non-U.S. Government ” revenue by client was changed to “ International Government .” The criteria for determining the revenue in the two categories remain the same. “Our two major markets
